i          i      i                                                                 i       i     i




                                 MEMORANDUM OPINION

                                         No. 04-09-00747-CV

                                            Rufus ODEM,
                                              Appellant

                                                   v.

               DELOITTE & TOUCHE, LLP, John Morgan, & Kathie Schwerdtfeger,
                                    Appellees

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-CI-15162
                        Honorable David A. Berchelmann Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 1, 2010

MOTION TO DISMISS GRANTED; APPEAL DISMISSED IN PART

           Appellant Rufus Odem filed a motion to dismiss this appeal as to appellee John Morgan. We

grant the motion and hold that the appeal as to appellee John Morgan is dismissed. See TEX . R. APP .

P. 42.1(a)(1). The appeal remains pending as to appellees Deloitte & Touche, LLP, and Kathie

Schwerdtfeger. Any costs incurred by appellee John Morgan are assessed against appellant. See

TEX . R. APP . P. 42.1(d)(absent agreement of the parties, costs are taxed against appellant).

                                                        PER CURIAM